413 F.2d 1032
PREFORMED METAL PRODUCTS COMPANY, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORS AND ASBESTOS WORKERS, LOCAL NO. 8, AFL-CIO, Respondent.
No. 19099.
No. 19168.
United States Court of Appeals Sixth Circuit.
July 3, 1969.

J. Mack Swigert, Cincinnati, Ohio, for Preformed Metal; William K. Engeman, Cincinnati, Ohio, on brief.
Robert I. Doggett, Cincinnati, Ohio, for International Assn. of Heat, Etc.; Smith, Latimer, Doggett & Swing, Cincinnati, Ohio, on brief.
William Carder, N.L.R.B., Washington, D. C., for N.L.R.B.; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Gary Green, Atty., N.L.R.B., Washington, D. C., on brief.
Before WEICK, Chief Judge, and O'SULLIVAN and CELEBREZZE, Circuit Judges.

ORDER

1
These causes are before the Court upon a petition of Preformed Metal Products Company to review and broaden the supplemental decision and order1 issued by the National Labor Relations Board on October 25, 1968, while the Board is petitioning for enforcement.


2
In a prior proceeding, Preformed Metal Products Company v. National Labor Relations Board, 396 F.2d 443 (6th Cir. 1968), wherein petitioners sought review and enforcement of the decision and order2 issued on March 22, 1967, this Court found that the record contained substantial evidence to support the Board's finding that the Union induced the refusal to install Preformed's pre-cut insulating jacketing. The Court remanded the case to the Board so that it might have an opportunity to review its order regarding the question of whether the particular activities involved were "primary" in light of subsequent United States Supreme Court decisions in National Woodwork Manufacturers Assn. v. National Labor Relations Board, 386 U.S. 612, 87 S. Ct. 1250, 18 L. Ed. 2d 357 (1967) and Houston Insulation Contractors Assn. v. National Labor Relations Board, 386 U.S. 664, 87 S. Ct. 1278, 18 L. Ed. 2d 389 (1967). The Board reviewed its decision and reaffirmed its earlier position.


3
Upon due consideration of the record and briefs and arguments of counsel, we find substantial evidence supporting the findings of the Board, but do not find evidence justifying a modification or broadening of the order. Therefore, in Case No. 19,168 it is ordered that the petition for enforcement of the Board's supplemental order is granted and in Case No. 19,099 the petition to broaden that order is denied.



Notes:


1
 173 N.L.R.B. No. 55 (October 25, 1968)


2
 163 N.L.R.B. No. 68 (March 22, 1968)